LEESON, J.,
dissenting.
The majority artificially limits a residential property owner’s right to notice, under ORS 87.093, to circumstances in which the improvement on the residential property will not be used for a commercial purpose. That limitation finds no support in the statute, and undermines the apparent purpose of protecting residential property owners from lien foreclosures on their homes, absent proper notice. Accordingly, I dissent.
A contractor may not claim a lien arising out of a “residential construction or improvement contract” unless the contractor gives a required “Information Notice to Owner.” ORS 87.093(5). Plaintiff did not provide that notice in this case. Therefore, it may not claim a lien if the improvement was provided pursuant to a ‘ ‘residential construction or improvement contract.”
A “residential construction or improvement” is
“the original construction of residential property and constructing, repairing, remodeling or altering residential property and includes, but is not limited to, the construction, repair, replacement or improvement of driveways, swimming pools, terraces, patios, fences, porches, garages, basements and other structures or land adjacent to a residential dwelling.” ORS 87.093(7)(a). (Emphasis supplied.)
A “residential construction or improvement contract” is
“an agreement, oral or written, between an original contractor and an owner for the performance of a home improvement and includes all labor, services and materials furnished and performed thereunder.” ORS 87.093(7)(b).
A “home improvement” is not defined in the statute. However, it appears, in context, to be synonymous with a “residential construction or improvement.”
Defendant’s pole barn, located approximately 100 feet from his house, is, under the plain terms of the statute, an “other structures or land adjacent to a residential dwelling.” As such, it is a “residential construction or improvement” and a “home improvement.” Nonetheless, the majority concludes that the notice requirement of ORS 87.093 does not apply “on these facts,” because defendant never indicated that he wanted the pole barn for “any type of *196residential use’ ’ and because it lacks most of ‘ ‘the characteristics of a home.” 128 Or App at 194.
Nothing in ORS 87.093 suggests those requirements. The fallacy in the majority opinion is made plain if one considers a person who contracts to have a detached garage built adjacent to the person’s home, to be used commercially. Under the plain meaning of the statute, residential construction or improvement includes construction of a garage on residential property. However, following the majority’s reasoning in this case, notwithstanding the unambiguous terms of the statute, ORS 87.093 would not apply to that improvement, because the garage was built for a “commercial” rather than a “residential” use, and because it lacks the characteristics of a home.
I dissent.